DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/23/2022 was filed after the mailing date of the Final Rejection on 2/22/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/2022 has been entered.
 
Response to Amendment
The Amendment filed 5/23/2022 has been entered. Claims 1-11, 14 and 15 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 112(a) and 112(b) rejections previously set forth in the Final Office Action mailed 2/22/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 7, 9-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cindrich (US 2010/0168675 A1) in view of Matsuzaki (JP 2006019580 A, English translation is being referred for the specification) in view of Lauer (US 2017/0080204 A1) and further in view of Christensen et al. (US 2003/0208165 A1).
Regarding claim 5, Cindrich discloses a catheter assembly (figure 2 with embodiment of figure 11 and figure 12), comprising: 
a catheter adapter (device shown in figure 11, element 220 in figure 13 except for elements 22 and 30), wherein the catheter adapter (220, device shown in figure 11) comprises a distal end (end of element 220 comprising element 22, similarly end of device shown in figure 11 comprising element 22), a proximal end (end of element 220 opposite to element 22, similarly end of device shown in figure 11 opposite to element 22), an inner wall (inner wall of 220 extending between the end comprising element 22 and an end opposite to element 22, similarly inner wall of device shown in figure 11) extending between the distal end and the proximal end, a lumen (hollow portion inside element 220 comprising element 210, hollow portion inside the device shown in figure 11) formed by the inner wall, and a side port (see “S” in figure 12 below); 
a septum housing 40, 240 disposed within the lumen (hollow portion inside element 220 comprising element 210, hollow portion inside the device shown in figure 11) of the catheter adapter (220, figure 11), 
a septum 274, 10 at least partially disposed within the septum housing 40, 240 and proximal (at least a portion of elements 274, 10 is located proximal) to the side port (see “S” in figure 12 below), wherein the septum 10, 274 is configured to at least substantially seal the lumen (hollow portion inside element 220 comprising element 210, hollow portion inside the device shown in figure 11). Cindrich is silent regarding wherein the inner wall comprises a groove or opening; wherein the septum housing comprises a protrusion on a distal end of the septum housing, wherein the groove or opening of the inner wall is sized and configured to receive the protrusion in a snap fit, wherein when the protrusion is in the snap fit, the protrusion is disposed in an interference fit with the groove, wherein in response to the septum housing being inserted into the proximal end of the catheter adapter, the protrusion is biased inwardly, wherein in response to the protrusion being further inserted into the proximal end of the catheter adapter and aligning with the groove or opening, the protrusion moves resiliently outward such that the protrusion is retained in the groove or opening in the snap fit.
However, Matsuzaki teaches a design of a waterproof case (figure 3) wherein the inner wall (inner wall of element 1 in figure 3) comprises a groove or opening 4 (figure 3); wherein the housing 2 comprises one or more protrusions 9 on a distal end (end of element 2 where element 9 is present) of the housing 2, wherein the groove or opening 4 of the inner wall is sized and configured to receive the protrusion in a snap fit (figure 3), wherein when the protrusion 9 is in the snap fit (see page 2, lines 21-22), the protrusion 9 is disposed in an interference fit (figure 3) with the groove 4, wherein in response to the housing 2 being inserted into the proximal end (end of element of the element 3) the second piece, for the purpose of using an alternative well-known connection means to securely hold the two components (septum housing and catheter adapter in Cindrich) (page 2, lines 21-28).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the connection between the septum housing and the catheter adapter of Cindrich to incorporate wherein the inner wall comprises a groove or opening; wherein the septum housing comprises a protrusion on a distal end of the septum housing, wherein the groove or opening of the inner wall is sized and configured to receive the protrusion in a snap fit, wherein when the protrusion is in the snap fit, the protrusion is disposed in an interference fit with the groove, wherein in response to the septum housing being inserted into the proximal end of the catheter adapter as taught by Matsuzaki for the purpose of using an alternative well-known connection means to securely hold the two components (septum housing and catheter adapter in Cindrich) (page 2, lines 21-28).
Cindrich modified in view of Matsuzaki will result in placing the protrusion on the catheter adapter instead of the septum housing because the wall of catheter adapter is located outside the septum housing and placing the protrusion on the catheter adapter and grooves or opening on the septum housing will allow the connection in the same manner as disclosed by Matsuzaki. However, according to MPEP 2144.04 (VI)(A), it would be obvious to reverse the parts if the reversal do not change the operation. Therefore, reversing the placement of the protrusion and groove so that the protrusion is placed on the septum housing and the groove or opening is placed on the catheter adapter is held obvious to one of ordinary skill in the art because the reversal of placement of the protrusion and grooves on Cindrich will still allow the same operation i.e. allowing connection between the catheter adapter and the septum housing.
Cindrich modified in view of Matsuzaki is silent regarding wherein in response to the septum housing being inserted into the proximal end of the catheter adapter, the protrusion is biased inwardly, wherein in response to the protrusion being further inserted into the proximal end of the catheter adapter and aligning with the groove or opening, the protrusion moves resiliently outward such that the protrusion is retained in the groove or opening in the snap fit.
However, Lauer teaches a design of a valve (figure 2a) wherein in response to the housing 70b being inserted into the proximal end of the body 70a, the protrusion 823 (paragraph 0209, element 70b is flexible and therefore, when snapping element 70b, element 70b will be biased inwardly) is biased inwardly, wherein in response to the protrusion 823 being further inserted into the proximal end of the body and aligning with the groove or opening (opening in element 70a where element 823 comes into contact, the protrusion moves resiliently outward such that the protrusion 823 is retained in the groove or opening in the snap fit for the purpose of using a well known alternative snapping connection (paragraph 0209).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the movement of the protrusion of modified Cindrich/Matsuzaki to incorporate wherein in response to the septum housing being inserted into the proximal end of the catheter adapter, the protrusion is biased inwardly, wherein in response to the protrusion being further inserted into the proximal end of the catheter adapter and aligning with the groove or opening, the protrusion moves resiliently outward such that the protrusion is retained in the groove or opening in the snap fit as taught by Lauer for the purpose of using a well known alternative snapping connection (paragraph 0209).
Cindrich/Matsuzaki/Lauer are further silent regarding wherein the septum housing is secured to the inner wall by bonding between protrusion on the distal end of the septum housing and the inner wall of the lumen of the catheter adapter; wherein the bonding comprises laser or ultrasonic welding.
However, Christensen teaches a design of a luer access connector (figure 1) wherein the septum housing 12 (figure 2) is secured to the inner wall (inner wall of element 19) by bonding between the protrusion (see “P” in figure 2 below) and the inner wall; wherein the bonding comprises laser or ultrasonic welding (paragraph 0094, lines 17-25) for the purpose of permanently securing the septum housing to the inner wall (paragraph 0094, lines 17-25).
Therefore, it would have been prima facie obvious to modify the connection between the one or more protrusions and inner wall of Cindrich/ Matsuzaki/Lauer to incorporate wherein the septum housing is secured to the inner wall by bonding between the protrusion and the inner wall; wherein the bonding comprises laser or ultrasonic welding as taught by Christensen for the purpose of permanently securing the septum housing to the inner wall (paragraph 0094, lines 17-25).

    PNG
    media_image1.png
    586
    855
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    748
    516
    media_image2.png
    Greyscale


Regarding claim 7, Cindrich discloses wherein an exterior of the catheter adapter comprises a safety mechanism engagement feature (see “SE” in figure 12 above), wherein the safety mechanism engagement feature (see “SE” in figure 12 above) includes a groove (“SE” in figure 12 above is a groove) configured to couple with a V-clip (if appropriate dimensioned V-clip is inserted into “SE” in figure 12 above then element “SE” in figure 12 above is configured to engages at least frictionally with V-clip). Cindrich is silent regarding wherein the groove or opening is an opening and wherein the groove is spaced apart from the opening.
However, Matsuzaki teaches wherein the groove or opening 4 is an opening 4 for the purpose of using an alternative well-known connection means to securely hold the two components (septum housing and catheter adapter in Cindrich) (page 2, lines 21-28).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the catheter adapter to incorporate wherein the groove or opening is an opening as taught by Matsuzaki for the purpose of using an alternative well-known connection means to securely hold the two components (septum housing and catheter adapter in Cindrich) (page 2, lines 21-28).
Examiner further construes that Cindrich modified in Matsuzaki will also result in having wherein the groove is spaced apart from the opening because the opening is located distally compared to groove and the groove is located externally when Cindrich is modified in view of Matsuzaki.

Regarding claim 9, Cindrich discloses wherein the septum 10, 274 and the septum housing 40, 240 are disposed proximal to the side port (see “S” in figure 12 above, according to figure 14 below, side port is construed to be at the location indicated by “O”).

    PNG
    media_image3.png
    270
    790
    media_image3.png
    Greyscale


Regarding claim 10, Cindrich discloses further comprising an introducer needle 30, wherein the septum housing 40, 240 is configured to be retained within the catheter adapter when the introducer needle 30 is withdrawn (figure 14, same applies to embodiment of figure 11, paragraph 0052, lines 12-16) through the catheter adapter and the septum 10, 274.

Regarding claim 11, Cindrich discloses wherein the septum 10 comprises a distal piece 60 (figure 11) and a proximal piece 50 proximate the distal piece 60.

Regarding claim 14, Cindrich discloses wherein the distal end (end of element 60) of the septum 10 is not disposed (figure 11) within the septum housing 40.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cindrich (US 2010/0168675 A1) in view of Matsuzaki (JP 2006019580 A, English translation is being referred for the specification) in view of Lauer (US 2017/0080204 A1) in view of Christensen et al. (US 2003/0208165 A1) and further in view of Rosenbluth et al. (US 5,007,898).
Regarding claim 15, Cindrich/Matsuzaki/Lauer/Christensen (hereinafter referred as “modified Cindrich”) discloses the claimed invention substantially as claimed as set forth above in claim 5. Cindrich further discloses wherein the distal end of the septum 10 is secured within the lumen of the catheter adapter (device shown in figure 11) by a connection means (paragraph 0052). However, modified Cindrich is silent regarding the connection means being friction fit. One of ordinary skill in the art could construe that absence of any connections means would refer to friction fit.
Additionally, Rosenbluth teaches a design of a balloon dilation catheter (figure 1) comprising a septum connected to the adapter by friction fit (column 9, lines 39-42) for the purpose of using a well-known connection means (column 9, lines 39-42).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to replace the connection means of modified Cindrich to incorporate a friction means as taught by Rosenbluth for the purpose of using a well-known connection means (column 9, lines 39-42).
Response to Arguments
Applicant’s arguments with respect to claim 5 have been considered but are moot because the arguments do not apply in view of the present rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schultz (US 2010/0168827 A1): discloses the a design of a deflectable sheath introducer wherein a protrusion on the deflectable arm is snap fitted to grooves on annular formation and the protrusion is secured to the grooves using adhesives, glue or sonic welding.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783